Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00471-CV

              MILLICAN DPC PARTNERS, LP and Peach Creek Partners, Ltd.,
                                 Appellants

                                         v.
                   Frank Bobbitt McGregor Trust, Doris McGregor, /s
            FRANK BOBBITT MCGREGOR TRUST, Doris McGregor, Trustee,
                                      Appellee

                  From the 85th Judicial District Court, Brazos County, Texas
                              Trial Court No. 12-001688-CV-85
                       Honorable Jimmy Don Langley, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, we REVERSE the trial court’s
judgment, RENDER a declaratory judgment that Millican DPC Partners, LP has record title to the
disputed 34.28-acre parcel, and REMAND to the trial court for further proceedings consistent with
our opinion. It is ORDERED that appellants Millican DPC Partners, LP, and Peach Creek
Partners, Ltd. recover their costs of appeal from appellee the Frank Bobbitt McGregor Trust, Doris
McGregor, Trustee.

       SIGNED February 26, 2014.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice